Case 3:13-cr-00130-JAG Document 1291

UNL 7Eb STATES DrsTRzet Court
FoR THE DISTRICT OF PUERTO KICO

UNITED STATES OF AMERICA
(Re spoitittntf )
Ve

Miguel. A. CAWAIES - Vi talento

C RetifinrER>
( De Féstosutt

 

Filed 06/02/20 Page 1 of 10

REST bee t
See ie oi gt Poe

ted SEP Lops
noe ty
G2) UY <2 oy +7
ia Faia ape ad

TFN, . ac
boop Pep alee

: Mis sae
alt Ga ye
t

CASE Now! 13-130 -GA@

 

Miguel A. Crisales -Vilsloalan 's EMER GEenlY Me Trin for
ComPassiouste Relesse UnobR (8 U.S.C. &35R8@U)CA)

Submtleo BY,

Miautl A» Causes Viprlostao , Fo sé
Fen Mo? 11563 -OCO

L:5.€.2. Allenwied ~-Low

(0. Box L000

witrte DER, PA (7867

 
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 2 of 10

Faetual Pall Geourio

 

retitouer has A Muang motlny betee His Court, Rususut to A I255Ch)

(A) seeing Leet BASED Oa dew CASE lLAwES) OF Aa [AGE Ay hi At We Mite
of his stu tae. Potbinter challiaces Wis Couut F vielettas C ceime of Uivbintlé
Clains usia Ania CARRYING FilEeeN C. invelviale A Cou sPikscy ) During Atl? 7
elatims to 4 Oki TAMPFULING Chime UMoeR (8 U5 See 710 PHO
CA) (i) ano 2. THE Lecoko 1s CICA Stat MetYinée RELIEVE fat wae
dow be twusmereo A MeGdl GO- Months L&tEA ERM of UM pEisen “

hat Ad ComsecuihvelY with Cnuct Cbieueas celeten ) which CHiCL1EO 7
97 -morutas ; fon A tole l of SST PHONEAS . OF Gert leGal CoMsEQUA EY |
upou ae Réroel of he Cilime of white - CHARGE of Me [2U C2), Pein
would AME Qualify Foe lameolate ROleisé « ALCORMMET, Line wor |
ebttuuee swt beat tucvebect!? Chikeéa C AO 4 S60 odt Aes Coté (4405
slemmius Fon CUS. Ve DAUS ) Alo (9¢31; Pett fiMer wtrihed Ab

Gully Fok EAelY ffome Cnutivemeut fursudel fo lhe C4RES Att.

(see Atachmeut #1 the wplitau's Redsous Fee Deu Yinle ketifuner's (eauest
fe. EHLY Home Coherent)

Meorceal. (hemeo! ) HFS 7ORY

Petitinep has extiausten All tus Remeartes jeaured bY fae (30P
Aun he CARES Aet CAS well 48 fhe fifest STEP ACT of 18), Me.
Vililontao sufFeks ftom "Dinbetes” Camo offer iipeesses) C5EE ANAM Ment}
#42 BoP Hell Seeutes Revidw (fepeet); Hitt Cia CAUSE severe bcrits
of pint, saleE ris /CouGHinGg pao Fruutad spells wht act fRopeely
Hesten. Ths Cowobrtioy (s lsteo ou tie CCS List oF ¢ UMESSE'S
Hint Ye BoP ano Court's CTwaes) “MUST” Coustaér For Chee
Saving mearsuacs (Home Conttiuemiut Relief Pus te fhe Cow OF
Vikus wotldwioe out - CREAR.
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 3 of 10
PoelimmakY STATE Men 7

 

Fepeawl Dunsté Miaél A. Ct Ales Vik loa Keg # NS 63 Ol ), A Lay
this flo Se feftition, files plus Emaccenty (Hotton, ust 18 05.€-
$3962 Ce) CI) LA), foe ant oRoeR Ctmutiae Petttinte Vorapssinutfe
LeElemfE iLO DUECING Ait the sGeVvE PGC REMIALHDER oF A JP Lionw
Senilute fu tome Crntienenur wy Ys clecteoté Mont RC AbtO
wih Pekunisstonw to tek wif Pekmisstiny of (labst fin.

PR. VAG yas Sekewceo te CISD) plates Contin tend F,
C8) yedks SuPpehisen Release. He has seeveo C  — ) months of His
 Sealtiate, with AfPRodiinwtEY € \ months Remsidtite s City JRO

Rectat Pademe , the Wiad Risk of Zu Fectonl will Feabtead FURL. OS ,
fhe insbill? fo FP lhe SPEAO OF the Vitus wittiw fhe pomndfe
Dopulefiol AL Evipeezo by MAE (APIO yitlRbAsé tht Fecfeon rumbles
4nd Atte Del ALAS, putea Leb fies Sustep He Lelet¥? fr». yu Peettong DUE
to Als | ye ts Ckel¥ fat he will Stow bE EK PO5EO

to ME Vijus Arlo) Letume CtibiallY (Yo ok DE +

‘ExhAusteo Kemenes

Cott forrel. Ars RectuHy Fe MhUusfEn All Ad Lembves Keguinle by LE .
BoP Atip AewlY Passeo Coy ConG@eess) Fest StEP Abt of A618 Aalto PAE
Cates ACT. C 5éé Attachment #1, Hae Deal (§suco by WARBEM
“ithe “of Allen won -Low ), (CH TONER sufréns Fenn
Salle Chip hood CSE his PER REPT), hat Calses sevele bouts
of satecele ft Cough iuG Aso Sholteaiag oF 3hltth » This Cencki tio
is std vont Pune Che's “st of (UNMESSES Phitt She (20
Alon Court's (3u0Ges) Ae fo tumsibee Po Lite sAvinG
ele? Duc ty Ye Covld-/9 vitus cut Bterk

 

 
| Case CBS Pere PA a EY Sipe pepo Page 4 of 10

Covi -(4 i Reveeen to AS A Move! Copontd Vitus’ beCause tt is vbw , AK
bs anew fess 1 E Kot Loter-stavted Of well umaeesteoa; ania Cts .
quickly becune Unt feececatheor ty ous Cifefine: Tig Fatt, AMY Meta tloy
OW Whoa has that we ow C2 buoeistig util will bt fPEWED AM,
fs beled by He eviuts of the list few witeks. For txample , fhe Coe
“stlé has Chidaeo ( Fewmumenostiod fe bulude wettite + Fce Ahisk,
Ano jneditins of hav (one judinileas "ween fo SPtY tf Aone fo
“FlAhin fhe Cerise” hawe eVOolJED , AF FUMES , Cat Akl Aothld QUSES 6
Tt oh this unbtecepeafial? détall, disauphol , cual ALO
Unvecolc brble vinus Ac 4 beth boP Shot ZI jwnploke fhus Cow / xo
Gerd? Comlassiinete ReledSe fy Peltier:

The Cotthhy wlio’ of, Facts nua Cbaumstawces wittliden héke. Cmptlseo
Most KesPect tiled, “ceteagpoiwie? aan Compelling Redsosis” For Albiwine
Pelitince fo Sthue fle Cemd Eh. of US (PéSogr shuttle fir bOmE
Confiacretut Cee 19. WU 9.6 & ZEBICI)UNMA)G). )

ComPasstoutte Reledse SetLEE

The LseuteutilG J Court may riot rmopity 4 Fem of Zpelgueat
oute it has beau Finfosto extept tilt —

) as AMY CME
CA) fhe Qurt , uPon potion of faé DikectoR of ThE BOP; 6 Pou
Nott of (hE Dekeudaut AFpeR he bbs FUUY txlitiistey All
Aomin’s reehie Riawts fo AfAtal 4 Facluné of fhe BOP To bRIMG
| AL Motto ou fhe peFaurnt's belwll og the [AbrE of 3b DAVS
From Réciept of such A Réguest by fhe luipoty of Loe Re teuasul’s
Prciivty patichever (s Ctther ,mAry tepnute fhe fam oF
ZmPetsou meat (aa aAY lintge A fle of feobFtou ok
SURGE ReletsE with OR usiout Guoutl Hons Phat Goes Atop

Exceeta the uusGeveo ~oictint of HE CktGtital Peem of
ImPhinnmeut) , AFPER Csibenuiug fhe factors set fee }e Ml
Sec ton! 395304) to She excleut Yao? Shey Ale AgAllesble, VFA

Files Pht —

Li) exteacediumy dato Cralellivg pélsous withra! suc A REM tide ee.

amo Chit sich A Réduction /$ Cuns&teut with APlicable policy
gAyte ments issuco by Whe Senleulile (yMNSSEn .

_ — ‘
Case 3: TE BOP ROsynPNe ye? WEF HEA AGO2/20 Page 5 of 10

rae y |
A VASE MATRUY of Cats Ahnv€ REFCCHEO he ors COS thet
A decbcunnntt fitluae fo “SUGG@esT A LE -PIREAP CM IMG Contl(fiens TP
suplokd + elein thal [8 IF82CECOG)S T Exhaustion ReqlitEmeads may bE
tvouscn pune this wetinel L Cotoua itus J Brerceaty). C5te U5. V-
Sloaue , Mo. (¢ -CR-(0UT CD. MASS), ELF [ne b6Y7 CMR. (4, 20020 , ORDER)

The Sieesa of the Cokowaritus has been éxfoueutiel vy he liter Sikes
iu fhe Ast Few weeks , swrPisshiG 50,000 deaths , with mole ~ALM
i Ue Kesiclents of Pentatsy lv Aaitd (4s of AL (4, 2020) huwintG Died
Meeplissly. Al fhuongh ~ne 20P Ans taken some messes fo (Reve? ANO
Contnol phe specs of Covio-14 Attoerst the Ftisons (2 Puletiar, hose
MetsuEs pwEe bbte Colt REhlY fut0eguite fy flotect Fetimees Ffeorm
Con testiae the Vikus, Fumbles (VE fe “Close living guselhs” ato
thus “see eEspeadl? yuletsble fo Catia (9 Avo will agen Sheil Athahen,
both to miniméze Famlsmisslary Risk arip ABOESS Shei, Weal ECM E
Met 5 wd he Conver? of tu out(Sftak C5ee HHOSA www bop. Gov/
Coho aitys! >) The RBK fy Zaumetes ts Stan FiiaaH¥ high P00
fhe: Risk dy Hie Geneeel Aublie pue fo fE LltatG GuAehehs BMD
Mie diahtliYy ty Confeol SPeeso wittitar Yhosa (lla é PUALPOES (Re sinees
“Meo may riot 66 Able to Requltely wash fhete pms, whith mAY
Ptomte fhe s/teso of Gsedses €5€€. (9. Letter. Keon ~ publi
helt — Aug — legal ExPeers. pdf, )

The facts we uuohiputeo tet Petitouer is Curve? Respointe
au Ads clokim xf Alluwop low fw A (26 12! Cubicle with bf FPeés/
two ofter Plylé . SeCOt le sPAlEsS within Pht’ Gabitle nee s€Pbhe7%eo
by outy A Few feet: Afhoumutely fue Matup2eo CAs) mex ARE
shaeile Five to Sk Fuuftinintg Peilets. Aéless fo clemiine sutPlles
/s Lim Meo, thus hese Chetumstautes qo rut Fei? Fee tape
Socal clityuchie oe (Role bAUO Washlile , Evin VhE Compisele
Alo Plone stetins Abe wryly GWE Foor oF one AUotheR AMO
wiitu si Peet of owe sznwher as vacv will we Cité FOR
Her. fur fo use fae ComPUTER oR Fhoale- |
Cs@e nites: // www. vsatookY, com/s teed /wews [folitts [2020/03 /P of jas -
Lpez- Nunpheos — PRISONERS - HOP -COROMA VIRUS [567720406

 

(note !) Pettonae has been Fogiep to Namo w(ttté +hils mo ltat beerise CHE
Bop SHAPE hus Refuseo ro FRoviog Aypewpithees to VaE Fatale

(on)
a
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 6 of 10
Lo HAtever Fle EAU tous the BP bas of. wtll Move Vat RCE , (Fé 8
Hieeviteble phat Evéky tumete af pllecweod Low will Cine etfs Cles€
cuntict with Bol staré, ofdee wimates , quo surtates Joh pects fouchen
bi BO? SFO aug othe. Gumales. AMiwitig betiter fo steve fhe
Remiuen. of his Felsou seutewce fy Home Cnifiae met, whtbe te will
Usilete bittstle , (a CAse VE bats btu exloseo , tile follawitg AM CDE
Petummen venous Fok sects! DishmtiwG, CovtRitG Faces 4uto fhe
hygiewe wil Reouts fhe Risk. he Gbumes pbeteo with Couid -(F%
Ag Lippesss Phe Chates Phat he ra Conttr bute to A Thent met.
by ator Getting sicles . .

Courts Aeocus Phe Cotttey Ate Nheeaiil fhe AtkMEY Gentteal 8
Aoute Ado Relessid Fiumdtes bAsEO ort fais FUbliC pbs th Chis
oF Uhe Corto -(% Paunemie . C5€€ KochinuA V. (BARR , MO V18- TY G0
Cr Ce Mak. 73, 26 20), The Crt founto CRuleo) Despite te fact
Phat aa Founete MAY wet bE fl 4 AGH -Riske Category fo Olt
Frann Cotto 19 As FR fhe Col Cuudeliaes , Couio <9 fds clatnen
the Lives of (eoPle Fran Eevee AGE +o hep Citeace yr.
ftom mlld Cases Phat do aut Reguine hospfvaltertiow fo steuléess Edeq
the COC Gruitleliues of social Hetmachue /(silietins Ante Miso whshiug
fave Phot pitsuPe<cut Ado Vistly 15 S1ingl twot fasstble Mm A
Felson Eavthonyntal Ale mitteR whitl SPOS fie Boy? SH ZS
becuse AF Aleuwood Low Ady MANY othe Facil’Hes , foe Aly
Peesle ate hive (iV Teo Closé Foxit ¥ fo one Adlofqck fy BE
Able fo Fhevkut fhe Ar Freshy ti of Phe Facility by Wie Vieus.
GC see U.S. V. Copelada , Mo. 2105 -CR- 135 -OERE CDS C. AAAR« oY, 2020) .

Siaply Puc , felfhiner Pubes Possible , EVEN HkElY Mid Fectlont Kee
Ateahal death fy (olsen Due to hés un peely iy seutpe hed ‘
issues.02 Petitimer's iluesses Cruse sweezile ,Cughing +0 itchy
eyes (Sust to meme « Few Hepge)/ umich pesults je ~nvke FREgKiuf
euntet between Nanas AMO Pade , whlch HAULPENS ES Cod fact berwea

haan Atta hee CH opp uals Pot. he Vitus fo Gl ttle Yak Pony

Ano chase HMuesses). This Risk Céu be mikgeteo by bekease to

Stuck femeé (um Five ment AMO beHER Zoolatons Cat Heme) «

\

 

fiooluete: (1) Petitiuer’s hea Gsues Consist of fhe folanlG f
1é 5 . . , 7 _
see Alachmait # 2 foe Me Lit of héattd issues

rete

 

er

 

Cé)
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 7 of 10

These ALE CommPEM Id G At p Exceptinel Cul ces FACES . As (eYtine
sits fu fetho Feng the (tment fhe Pauaemlt Wei tertes She
fetiow Aud Pale A uUnwectssARY Risk of A sevehkEe clesoly MNES Ae A
40+ of his COM Seq utalee Cbulishinewt & ds ppopikette atte ty bis @ ines,
Ve watine AMO Gieuly foenulitizo) Chubld beerspbe s

Cspecdtlly Criveat
ot te offeuse.

3 - .
add iE: Fn sum]; As Repotten by the COE , liumnetes Free a thoh -~isle
of Cond tieneteitle Whe Witus. Cee Attes i 77 www. ede» 90V/ Cokeondieus [2609 -He f
CapncitY 13 not At the seme féuel jy 4 Cokkectrinal setthl G
A$ fh ts ti A hespl tol , Kepolts hive 4150 shay Yhtt ~ie BoP ACS
Alot Eve bben obseevinte fhe CO C'S Récommén BELG on POE
CoRont-vinqus Cf bp SY wwip. the rmeshell Feegeet, 0ky (2020 fo VL 3 (ent -
Fe isons -AGENCY ~ Put STAFF ~ fae hpem—s~ WAY - OF Culms ilies: J
& _ ot, De &
Altai Felhinerk fo sehue Yhe lemsinpit oF fis Filson |
seapente wt home Cmbuement, where he wri! (solate Biase} will best ,
Lusune tht he wit! aut get (ire teo ust THe Conoua dies 1 C3€ v. SV
Resutek , lo. 1¢-CR- Flo ,20a6 WL (0G (G07, ACE C52) wh? Apia: ’
2o20) ) where (he Cant fouuo Phat, L Ag. Reswieks Tato ee
Cat Home 1 will b€ SG Fibs Hl v bet €R thal YAE k os MOF?
whene Despite She Frtsgort WAlls, pata uhehe ACCESS 1s %/PE FoR
Saumetes 5 Esseuttellt ron Eeisted fe”

(1)
I oo eit _Dggument e Filed 06/02/20 Page 8 of 10
it EIme bets ¥ hele COUESLED

BECMUE Keceal tl. jp Ab. Mentureb -Low AavEe Beyith REMEUIME Lab bet FES FRO}

then. tushtutius Shot to fhe Coula-l? ViRUuSs, Atak pinigly Y
other. tumates At Alléwuowo his bégua to bE LeledsE0 wie)
ME same mégiere! (Sues to Auld belig ftenluelly AFPecbeo.

EL belive bint ry life b&b iv Dawaék fp thé Pelt JP wartld
Atbedt my feubhl to dédtt As feuad phe éxitéme (sk of
Faia of Heelth hart ThE LoWO-CF thitus would fiedy lle
APFat my hts? Ao Cues, Flat will 2 wily Klaaee | “
esplawtety FRleaé due fo pay Fille, hel.
Pelfhiouck MAS bbl of Guarini finte FoR Moke Yaew Me Legace
G4) pays Crato Combing) at fhe Alieitwoor ~ baw fAcilEYy , DHE
the fret officaes have Canitectta fle VIRUS; AE Oe ME
5 LUpfosé) (Mosertiias of sated Hombueh y TUSt Fe Ip si . L
Orsvee.s pele GAS beg au eg, the BOP FoR ce oF: Ey
madeeiels seo Clata” Phat ~RCL fttlth dae Satety OS
Seeiins alo Chttitl Otilgte filo Mow Cilidos AE KE (tS. oy .
Se toml fo wokll 45 A LHE SA Wg (WCRSURES § Fope PREM SHAE.

(2) .
This behavior feuves Eutlymeé hele At PMS [aes pell tin fo
A Td HER of Hime fefoee fle WiUS

nnnelllt, that It only
Coaches Detvis aout foe SKE Elle ley AO (Hos, vubrtlttlhle”
gblF sno pth hid “hus Sis? b6 Gtteulep

uch As
elds Ee OF Noré ) two oh Yhe Few pitliv(al awl b EO
yileat Ghimes such As Aegeay Aste Rito Conglarey | Au
et pue fo YAE Coni'lims mip Avolosdle fo distlosé
ine thug issues hele At Alewuvio -Low, CUTE hAVE
Pokbetty ereen ou fhe sloé of Cutis, Aud Chrlted
immeDi Pe (elles to Weme Cnt tgs wit Mo CC )
Dy holds - be Clbfitly phosE uho cit! sor KELCVE
Lift stu ptevles ; Dow t ALE [i VLAj0Al DUE Fo YAS
Covio -(7 Vilas ano fhe Complete. LACK of CHhe AP
Pauper Annis Hie ovetscplit bip CHE (70 P SPAT 's
sel Guill AG) BAR has Achuely Issuca A TAK ae
to empeulite Kelie? FoR. Br mnfes/ Such AS ny CAF -

Fooluute (2) 1 Chee https ://unw, Rurslive, com/ Co Rona Views [2020/03 [owe -of - 32-
_ Feoetel -riumates - te4us FekRep ~ Te— Allswoop- complex - fésteo - oR

nna 7 fnvtecycfo cee
CORONA VERS STI THT?) ( =
8 )
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 9 of 10

THe 1395304) Factoes favo Combussindte beelesse

 

 

Tthepe /s ble to aw Likelthecd +hat hoblin will Cymmir

Anuotiek crime , EspecdtillY (F hé wall be iw hone Codie rte? Axio
subted te GPS ynuniteea pup subltviseo Leletsé. C5E IE U.$.C:
€ 3598.3.04) (a) (B)-(é). Ctnatting DetifimerR compassionate, Reledsé
bAsco on the Cobotta Nitus Payne mi, As he still Prtes seetius

CONSE qutwees s AcéokniGly, Pebimen has PtoGksm Extteme ty
well while shaviktG fy bE A LEADER when merivolive OER filiinttes
by hls hate work Atttuoe Adto his willivasiess fo shkeé wih
All fit wield [éstév abort how much he Ags Ch Atte «

 

(7)
Case 3:13-cr-00130-JAG Document 1291 Filed 06/02/20 Page 10 of 10

AFFIDAVIT
I Hereby Gertify that the foregoing facts are true and correci to the

best of my knowledge and belief under penalty of perjury as per 28 USC Section
1746.

Mfouol Canales Villalon Qn -
MiGuEl CimAles Vill Aloo. Pou SE

 

CERTIFICATE OF SERVICE
I Hereby Certify that a copy GE ie Beale Petition/ Motion was mailed
‘on this 27 th day of MAY ", 20.20, by First Class Mail, postage
prepaid to: |

Office of the US Attorney

Atbeet R. Lolz - koe Fopt
Dis+victot Puerto Ryco ;
Torre Chardon suite |20|
350 Chardon Ave ee?
5an SYA , PR. 00 qi S

 

e| Ca :
miGuel Cad les - Vill4 leno , thy Se

roe
a == = = a Se Pa ee ee er
——— Seo

 
 
